 1
 2                                                                        O
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    DUJUAN MAURICIO                         Case No. 5:19-cv-01390-VAP (MAA)
      FERNANDEZ,
12                                            MEMORANDUM DECISION AND
                         Plaintiff,           ORDER DISMISSING FIRST
13
                                              AMENDED COMPLAINT WITH
14          v.                                LEAVE TO AMEND
15    CYNTHIA TAMPKINS et al.
16                       Defendants.
17
18
19   I.    INTRODUCTION
20         On July 29, 2019, Plaintiff DuJuan Mauricio Fernandez (“Plaintiff”), an
21   inmate at California Substance Abuse and Treatment Facility and Prison, proceeding
22   pro se, filed a Complaint alleging violations of his civil rights pursuant to 42 U.S.C.
23   § 1983 (“Section 1983”). (Compl., ECF No. 1.) On November 15, 2019, the Court
24   screened and dismissed the Complaint with leave to file an amended Complaint.
25   (Order Dismiss Compl., ECF No. 8.) Plaintiff filed a First Amended Complaint on
26   December 10, 2019. (“FAC,” ECF No. 9.)
27         The Court has screened the FAC as prescribed by 28 U.S.C. § 1915A and 28
28   U.S.C. § 1915(e)(2)(B). For the reasons stated below, the FAC is DISMISSED
 1   WITH LEAVE TO AMEND. Plaintiff is ORDERED to, within thirty days after
 2   the date of this Order, either: (1) file a Second Amended Complaint, or (2) advise
 3   the Court that Plaintiff does not intend to file a Second Amended Complaint.
 4
 5   II.     PLAINTIFF’S ALLEGATIONS AND CLAIMS
 6           The FAC is filed against: (1) Cynthia Tampkins, Warden of California
 7   Rehabilitation Center (“CRC”); (2) Steve Sasaki, Principal of Vista Del Rio Adult
 8   School (the “School”); (3) Tracey Roberson, Teacher of classroom 604A in the
 9   School; and (4) R. Lunday, Fire Captain of the CRC Institutional Fire Department
10   (each, a “Defendant” and collectively, “Defendants”). (FAC 3–4.) 1 Each
11   Defendant is sued in his or her individual capacity. (Id.)
12           The FAC and attached exhibits2 contain the following allegations and claims:
13   On March 22, 2018, Plaintiff was assigned to classroom 604-A of the School. (Id. at
14   7.) Plaintiff signed out to use the restroom. (Id.) Preceding his departure, there was
15   a large puddle of water on the floor which Plaintiff attempted to go around. (Id.)
16   Plaintiff slipped and landed on his back, striking his head and tail bone on the floor
17   and losing consciousness for several minutes. (Id.) When Plaintiff regained
18   consciousness, the Nurse, Ms. Halstead, Officer Trotter, Devilla, and Defendant Fire
19   Captain Lundy were standing over and/or around Plaintiff. (Id.)
20           The source of the large water puddle came from a leak in the ceiling, which
21   had been an ongoing safety issue. (Id.) Objective evidence demonstrated seven to
22   ten missing tiles from the ceiling over the standing puddle, which had been damaged
23   for two years. (Id.) Each Defendant had personal knowledge of the condition of the
24   property and failed to take necessary action to prevent Plaintiff’s injury. (Id. at 5.)
25   1
         Citations to pages in docketed documents reference those generated by CM/ECF.
26
     2
27    Documents attached to a complaint are part of the complaint and may be
     considered in determining whether the plaintiff can prove any set of facts in support
28   of the claim. Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987).
                                                 2
 1   Repeated requests for repairs had been made to Principal Sasaki, among others, who
 2   ignored those requests. (Id. at 7.) The Warden, Fire Captain, Plant Operations, and
 3   several other Administrators and Custodial Officials were aware that a significant
 4   risk of injury to prisoners existed over a two-year period without taking action. (Id.)
 5           Defendant Tampkins, as the Warden of CRC, was responsible for the overall
 6   care, health, safety, education, and development of each prisoner confined at CRC,
 7   including Plaintiff. (Id. at 5.) Defendant Tampkins personally was advised that
 8   there existed a dangerous condition of state property, but failed to assure the
 9   dangerous condition was corrected over a two-year period, despite numerous written
10   and verbal complaints, work orders, and notices submitted by the inmate population
11   and other staff. (Id.)
12           Defendant Lundy was the Chief of the Institutional Fire Department
13   responsible for examination of each building and conditions as they relate to
14   prisoner occupation, including, but not limited to, fire hazards, structural damage
15   posing a significant risk of harm to all patrons, room occupancy, and any objective
16   risk of harm. (Id.) Defendant Lundy failed to assure the damages to the ceiling
17   were properly conveyed to “Plant Operations” to prevent a significant risk of harm
18   to the inmate population participating in the programs, activities and services
19   provided by the CDCR. (Id. at 5–6.)
20           Defendant Sasaki, as the Principal over all teachers at the School, was
21   responsible for assuring all CRC prisoners attending the School were provided with
22   a safe environment while participating in the programs, services, and activities
23   provided by the CDCR and CRC. (Id. at 6.) Defendant Sasaki was aware of the
24   damages to the ceiling at the School, but failed to assure that all inmates were
25   provided a safe environment, as demonstrated by two years of continuous disrepair.
26   (Id.)
27           Defendant Roberson was the teacher of the class where Plaintiff was assigned
28   and the ceiling was damaged. (Id.) Defendant Roberson allowed inmates access to
                                                3
 1   an area known to pose a significant risk of serious physical injury despite personal
 2   knowledge of a water puddle continuing to increase, and without notifying janitorial
 3   staff to place warning cones. (Id.) Defendant Roberson was aware that several
 4   complaints had been filed regarding the risk of harm posed by the damaged ceiling
 5   and leaking water. (Id.)
 6          Based on the foregoing, Plaintiff asserts the following claims: (1) negligence;
 7   (2) deliberate indifference; (3) failure to protect from substantial risk of harm; (4) the
 8   integrity of the building, including pursuant to Government Code Sections 815 and
 9   830; and (5) failure to properly train. (Id. at 5.) Plaintiff seeks: (a) monetary
10   damages of $400,000 but no less than $2,500 per act and/or omission; (b) punitive
11   damages; (c) injunctive relief; (d) attorney fees and costs; and (e) such other relief as
12   the Court deems just, proper and equitable. (Id. at 8.)
13
14   III.   LEGAL STANDARD
15          Federal courts must conduct a preliminary screening of any case in which a
16   prisoner seeks redress from a governmental entity or officer or employee of a
17   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
18   pauperis (28 U.S.C. § 1915(e)(2)(B)). The court must identify cognizable claims
19   and dismiss any complaint, or any portion thereof, that is: (1) frivolous or malicious,
20   (2) fails to state a claim upon which relief may be granted, or (3) seeks monetary
21   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b),
22   1915(e)(2)(B).
23          When screening a complaint to determine whether it fails to state a claim upon
24   which relief can be granted, courts apply the Federal Rule of Civil Procedure
25   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
26   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
27   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
28   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). “Dismissal under Rule 12(b)(6) is
                                                 4
 1   appropriate only where the complaint lacks a cognizable legal theory or sufficient
 2   facts to support a cognizable legal theory.” Hartmann v. Cal. Dep’t of Corr. &
 3   Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo v. Centinela Hosp.
 4   Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
 5         Rule 12(b)(6) is read in conjunction with Federal Rule of Civil Procedure 8(a)
 6   (“Rule 8”), “which requires not only ‘fair notice of the nature of the claim, but also
 7   grounds on which the claim rests.’” See Li v. Kerry, 710 F.3d 995, 998 (9th Cir.
 8   2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007)). In
 9   reviewing a motion to dismiss, the court will accept the plaintiff’s factual allegations
10   as true and view them in the light most favorable to the plaintiff. Park v. Thompson,
11   851 F.3d 910, 918 (9th Cir. 2017). Although “detailed factual allegations” are not
12   required, “[t]hreadbare recitals of the elements of a cause of action, supported by
13   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678
14   (2009). “Conclusory allegations of law . . . are insufficient to defeat a motion to
15   dismiss.” Park, 851 F.3d at 918 (alteration in original) (quoting Lee v. City of Los
16   Angeles, 250 F.3d 668, 679 (9th Cir. 2001)). Rather, a complaint must “contain
17   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
18   on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim
19   has facial plausibility when the plaintiff pleads factual content that allows the court
20   to draw the reasonable inference that the defendant is liable for the misconduct
21   alleged.” Iqbal, 556 U.S. at 663. “If there are two alternative explanations, one
22   advanced by defendant and the other advanced by plaintiff, both of which are
23   plausible, plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6).”
24   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Plaintiff’s complaint may be
25   dismissed only when defendant’s plausible alternative explanation is so convincing
26   that plaintiff’s explanation is implausible.” Id.
27         Where a plaintiff is pro se, particularly in civil rights cases, courts should
28   construe pleadings liberally and afford the plaintiff any benefit of the doubt.
                                                  5
 1   Wilhelm, 680 F.3d at 1121. “[B]efore dismissing a pro se complaint the district
 2   court must provide the litigant with notice of the deficiencies in his complaint in
 3   order to ensure that the litigant uses the opportunity to amend effectively.” Akhtar v.
 4   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quoting Ferdik v. Bonzelet, 963 F.2d
 5   1258, 1261 (9th Cir. 1992)). A court should grant a pro se plaintiff leave to amend a
 6   defective complaint “unless it is absolutely clear that the deficiencies of the
 7   complaint could not be cured by amendment.” Akhtar, 698 F.3d at 1212 (quoting
 8   Shucker v. Rockwood, 846 F.2d 1202, 1203–04 (9th Cir. 1988) (per curiam)).
 9
10   IV.    DISCUSSION
11          A.     The Complaint Does Not State a Section 1983 Claim.
12          Section 1983 provides a cause of action against “every person who, under
13   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
14   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
15   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
16   original) (quoting 42 U.S.C. § 1983). The purpose of Section 1983 is “to deter state
17   actors from using the badge of their authority to deprive individuals of their
18   federally guaranteed rights and to provide relief to victims if such deterrence fails.”
19   Wyatt, 504 U.S. at 161. To state a claim under Section 1983, a plaintiff must allege:
20   (1) a right secured by the Constitution or laws of the United States was violated; and
21   (2) the alleged violation was committed by a person acting under color of state law.
22   West v. Atkins, 487 U.S. 42, 48 (1988).
23         Here, the FAC alleges that Plaintiff slipped on a large puddle of water in
24   classroom 604-A of the School, which resulted from an ongoing leak in the ceiling.
25   (FAC 5.) Plaintiff asserts claims for negligence, deliberate indifference, failure to
26   protect from substantial risk of harm, the integrity of the building under Government
27   Code Sections 815 and 830, and failure to properly train. (Id.) Based on the
28   allegations and claims asserted in the FAC, the only potential federal claim under
                                                  6
 1   Section 1983 is for violation of the Eighth Amendment’s prohibition against cruel
 2   and unusual punishment. Because Plaintiff has re-filed the same allegations in the
 3   Complaint but with different claims asserted, for the avoidance of doubt the Court
 4   specifically states that the Eighth Amendment would encompass Plaintiff’s claims
 5   for deliberate indifference, failure to protect from substantial risk of harm, and
 6   failure to properly train. Plaintiff’s remaining claims—negligence and the integrity
 7   of the building under Government Code Sections 815 and 830—are state law claims.
 8         “[T]he treatment a prisoner receives in prison and the conditions under which
 9   he is confined are subject to scrutiny under the Eighth Amendment,” which prohibits
10   cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832 (1994)
11   (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “[W]hile conditions of
12   confinement may be, and often are, restrictive and harsh, they ‘must not involve the
13   wanton and unnecessary infliction of pain.’” Morgan v. Morgensen, 465 F.3d 1041,
14   1045 (9th Cir. 2006) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). “In
15   other words, they must not be devoid of legitimate penological purpose, or contrary
16   to ‘evolving standards of decency that mark the progress of a maturing society.’”
17   Morgan, 465 F.3d at 1045 (citation omitted) (quoting Trop v. Dulles, 356 U.S. 86,
18   101 (1958)).
19         A prison official violates the Eighth Amendment when two requirements are
20   met. First, “the deprivation alleged must be, objectively, sufficiently serious; a
21   prison official’s act or omission must result in the denial of the minimal civilized
22   measure of life’s necessities.” Farmer, 511 U.S. at 834 (internal quotations and
23   citations omitted). “Prison officials have a duty to ensure that prisoners are provided
24   adequate shelter, food, clothing, sanitation, medical care, and personal safety.”
25   Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The circumstances, nature,
26   and duration of a deprivation of these necessities must be considered in determining
27   whether a constitutional violation has occurred. ‘The more basic the need, the
28   shorter the time it can be withheld.’” Id. (quoting Hoptowit v. Ray, 682 F.2d 1237,
                                                7
 1   1246 (9th Cir. 1982)). Second, subjectively, the prison official acted with
 2   “deliberate indifference” to an inmate’s health or safety—that is, “the official knows
 3   of and disregards an excessive risk to inmate health or safety; the official must both
 4   be aware of facts from which the inference could be drawn that a substantial risk of
 5   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
 6         Here, the FAC alleges that there were seven to ten missing tiles from the
 7   ceiling of the Room for two years, which caused a large water puddle. (FAC 7.)
 8   However, “slippery prison floors . . . do not state even an arguable claim for cruel
 9   and unusual punishment.” LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993).
10   “Many courts have concluded that poorly maintained surfaces, wet floors, and leaky
11   roofs do not generally pose a substantial risk of serious harm, and are instead claims
12   fundamentally sounding in negligence—which is insufficient to violate the Eighth
13   Amendment as a matter of law.” Miranda v. Madden, No.: 3:19-cv-01605-LAB-
14   RBM, 2019 U.S. Dist. LEXIS 192188, at *11, 2019 WL 5727444, at *5 (S.D. Cal.
15   Nov. 4, 2019) (quotations omitted); see also Collins v. Dir. of C.D.C., No. NO. 1:04-
16   CV-5304-REC-SMS-P, 2005 U.S. Dist. LEXIS 266181, at *6 (E.D. Cal. Nov. 3,
17   2005) (“The allegation that the roofed leaked is insufficient to demonstrate a
18   condition so extreme that it rose to the level of an Eighth Amendment violation.”).
19   “Courts have reached this conclusion, even where the hazard has existed, and been
20   known to prison officials, for years and where the prisoner was required to use the
21   dangerous location . . . .” Pauley v. California, No. 2:18-cv-2595 KJN P, 2018 U.S.
22   Dist. LEXIS 193388, at *11, 2018 WL 5920780, at *4 (E.D. Cal. Nov. 13, 2018)
23   (collecting cases).
24         For these reasons, the FAC does not state an Eighth Amendment claim. The
25   Court previously advised Plaintiff of these deficiencies. (See Order Dismiss Compl.
26   8–9.) If Plaintiff includes a claim regarding the treatment he receives in prison
27   and/or the conditions of confinement in any amended complaint, he must correct
28   these deficiencies or face dismissal of his Eighth Amendment claim.
                                                8
 1          B.     If Plaintiff Fails to Plead a Federal Claim, the Court will Decline
 2                 Supplemental Jurisdiction Over Plaintiff’s State Law Claims.
 3          “[D]istrict courts may decline to exercise supplemental jurisdiction over a
 4   [state law claim] if . . . the district court has dismissed all claims over which it has
 5   original jurisdiction.” 28 U.S.C. § 1367(c)(3). “A district court’s decision whether
 6   to exercise [supplemental] jurisdiction after dismissing every claim over which it
 7   had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio,
 8   Inc., 556 U.S. 635, 639 (2009). In deciding whether to exercise supplemental
 9   jurisdiction, a court considers “economy, convenience, fairness, and comity.” Acri
10   v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997).
11          As Plaintiff has failed to plead a federal claim, the factors weigh against
12   exercising supplemental jurisdiction over Plaintiff’s state law claims (negligence and
13   violation of California Government Code Sections 815 and 830). As to judicial
14   economy, the Court has expended minimal effort towards this case and has not
15   engaged in substantive analysis of Plaintiff’s state law claims that would need to be
16   duplicated in state court. The convenience factor is neutral, weighing toward neither
17   side, as both cases would be filed within the Central District of California’s
18   geographic boundaries. So too is the fairness factor, as a state court would be as fair
19   as federal court. However, comity weighs strongly in favor of declining
20   supplemental jurisdiction, as it is “preferable as a matter of comity (respect for our
21   sister state institutions) for state court judges to apply state law to plaintiff’s state-
22   law claims.” Millar v. Bart Dist., 236 F. Supp. 2d 1110, 1120 (N.D. Cal. 2002).
23   Balancing these factors, the Court should not exercise supplemental jurisdiction over
24   Plaintiff’s state claims where Plaintiff has failed to plead a federal claim. See
25   Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“[I]n the usual
26   case in which all federal-law claims are eliminated before trial, the balance of factors
27   to be considered under the pendent jurisdiction doctrine—judicial economy,
28   convenience, fairness, and comity—will point toward declining to exercise
                                                  9
 1   jurisdiction over the remaining state-law claims.”) (alteration in original) (quoting
 2   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).
 3         For these reasons, if Plaintiff does not sufficiently plead a federal claim, the
 4   Court will recommend declining supplemental jurisdiction over Plaintiff’s state
 5   claims.
 6
 7         C.     The FAC Fails to Plead Any State Claims.
 8         Even if the FAC had sufficiently pled a federal claim, the FAC fails to plead
 9   any state claims.
10         Before commencing a lawsuit against a California state or local public entity
11   or its employee based on tort liability or for any claim for money or damages, the
12   Government Claims Act requires a plaintiff to first present a written claim to the
13   public entity. See Gong v. City of Rosemead, 226 Cal. App. 4th 363, 374 (2014); see
14   also City of Stockton v. Superior Court, 42 Cal. 4th 730, 738 (2007). Claims for
15   personal injury and property damages must be presented within six months after
16   accrual; all other claims must be presented within one year. City of Stockton, 42 Cal.
17   4th at 738. A plaintiff cannot file a lawsuit until the written claim has been acted
18   upon, or deemed rejected, by the board of the public entity. State of California v.
19   Superior Court (Bodde), 32 Cal. 4th 1234, 1239 (2004). “[S]ubmission of a claim to
20   a public entity pursuant to [the Government Claims Act] ‘is a condition precedent to
21   a tort action and the failure to present the claim bars the action.’” Id. at 1240
22   (quoting Phillips v. Desert Hosp. Dist., 49 Cal. 3d 699, 708 (1989)); see also Karim-
23   Panahi v. L.A. Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988) (holding that
24   plaintiff’s pendent state law tort claims against both the individual and public entity
25   defendants are barred unless he presented them in compliance with Government
26   Claims Act before filing suit). “A cause of action that is subject to the statutory
27   claim procedure must allege either that the plaintiff complied with the claims
28   presentation requirement, or that a recognized exception or excuse for
                                                10
 1   noncompliance exists.” Gong, 226 Cal. App. 4th at 374; see also Bodde, 32 Cal. 4th
 2   at 1243 (“[A] plaintiff must allege facts demonstrating or excusing compliance with
 3   the claim presentation requirement. Otherwise, his complaint is subject to a general
 4   demurrer for failure to state facts sufficient to constitute a cause of action.”).
 5         The FAC does not allege that Plaintiff presented any potential state claims in
 6   compliance with the Government Claims Act, or that he was excused from the claim
 7   presentation requirement. Thus, the FAC does not sufficiently plead any state law
 8   claims. The Court previously advised Plaintiff of this deficiency. (See Order
 9   Dismiss Compl. 12–13.) If Plaintiff includes any state law claims in any amended
10   complaint, he must state facts showing that he presented or was excused from
11   presenting his claim in accordance with the Government Claims Act, or face
12   dismissal of his state law claims.
13
14   V.    CONCLUSION
15         For the reasons stated above, the Court DISMISSES the FAC WITH
16   LEAVE TO AMEND. Although highly doubtful that Plaintiff could amend the
17   FAC to overcome the deficiencies explained in this order, Plaintiff may have one
18   final opportunity to amend and cure the deficiencies given his pro se prisoner
19   status. Plaintiff is ORDERED to, within thirty days after the date of this Order,
20   either: (1) file a Second Amended Complaint (“SAC”), or (2) advise the Court that
21   Plaintiff does not intend to file a SAC.
22         The SAC must cure the pleading defects discussed above and shall be
23   complete in itself without reference to the FAC. See L.R. 15-2 (“Every amended
24   pleading filed as a matter of right or allowed by order of the Court shall be complete
25   including exhibits. The amended pleading shall not refer to the prior, superseding
26   pleading.”). This means that Plaintiff must allege and plead any viable claims in the
27   SAC again. Plaintiff shall not include new defendants or new allegations that are
28   not reasonably related to the claims asserted in the FAC.
                                                 11
 1            In any amended complaint, Plaintiff should confine his allegations to those
 2   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
 3   Rule 8, all that is required is a “short and plain statement of the claim showing that
 4   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
 5   standard civil rights complaint form when filing any amended complaint, a
 6   copy of which is attached. In any amended complaint, Plaintiff should identify the
 7   nature of each separate legal claim and make clear what specific factual allegations
 8   support each of his separate claims. Plaintiff strongly is encouraged to keep his
 9   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
10   cite case law, include legal argument, or attach exhibits at this stage of the litigation.
11   Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
12   basis.
13            The Court explicitly cautions Plaintiff that failure to timely file a SAC, or
14   timely advise the Court that Plaintiff does not intend to file a SAC, will result in
15   a recommendation that this action be dismissed for failure to prosecute and/or
16   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
17   41(b).
18            Plaintiff is not required to file an amended complaint, especially since a
19   complaint dismissed for failure to state a claim without leave to amend may count as
20   a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
21   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a) using the
22   attached Notice of Voluntary Dismissal form.
23            Plaintiff is advised that this Court’s determination herein that the allegations
24   in the FAC are insufficient to state a particular claim should not be seen as
25   dispositive of the claim. Accordingly, although the undersigned Magistrate Judge
26   believes Plaintiff has failed to plead sufficient factual matter in the pleading,
27   accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is not
28   required to omit any claim or Defendant in order to pursue this action. However, if
                                                  12
 1   Plaintiff decides to pursue a claim in an amended complaint that the undersigned
 2   previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the
 3   undersigned ultimately may submit to the assigned District Judge a recommendation
 4   that such claim may be dismissed with prejudice for failure to state a claim, subject
 5   to Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
 6   L.R. 72-3.
 7         IT IS SO ORDERED.
 8
 9   DATED: December 18, 2019
10                                                   MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                13
